Per Curiam:
The defendant cannot prevent the entry of a judgment by the plaintiff by refusing to tax his costs on appeal. The defendant will, therefore, be ordered to cause his costs to be taxed within five days from the entry of this order, and the amounts are directed to be indorsed on the execution. If this is not done, the modification of the judgment appealed from will be without costs. The motion to vacate the judgment should be denied, with ten dollars costs. Present — Clarke, P. J., Dowling, Smith, Page and Greenbaum, JJ. Motion to vacate judgment denied, with ten dollars costs, and stay vacated; defendant ordered to cause his costs on appeal to be taxed within five days from date of order entered hereon, and that the amounts thereof be indorsed on the execution; if said costs are not so taxed the same will be disallowed.